                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                བྷ ᡀ
                                                                                    Salans FMC SNR Denton McKenna Long
                                                                                                             dentons.com
                                                                                                        ϳͬϮͬϮϬϮϭ

                                            ƉƉůŝĐĂƚŝŽŶE/͘dŚĞƉĂƌƚŝĞƐΖƌĞƋƵĞƐƚŝƐƚĂŶƚĂŵŽƵŶƚƚŽĂ
                                            ƌĞƋƵĞƐƚĨŽƌĂŶĞǆƚĞŶƐŝŽŶ͕ǁŚŝĐŚ/ƉƌĞǀŝŽƵƐůǇŝŶĚŝĐaƚĞĚǁŽƵůĚŶŽƚ
July 2, 2021                                ďĞŐƌĂŶƚĞĚĂďƐĞŶƚĞǆŝŐĞŶƚĐŝƌĐƵŵƐƚĂŶĐĞƐ͘;^ĞĞϲͬϴͬϮϬϮϭKƌĚĞƌ͕
                                            &EŽ͘ϭϱ͘ͿdŚĞƉĂƌƚŝĞƐŚĂǀĞŶŽƚƐŚŽǁŶƐƵĐŚĐŝƌĐƵŵƐƚĂŶĐĞƐŚĞƌĞ͘
VIA ECF                                     ĐĐŽƌĚŝŶŐůǇ͕ƚŚĞĚĞĂĚůŝŶĞĨŽƌĞĨĞŶĚĂŶƚƚŽƌĞƐƉŽŶĚƚŽƚŚĞ
                                            ŽŵƉůĂŝŶƚƌĞŵĂŝŶƐ:ƵůǇϵ͕ϮϬϮϭ͘;^ĞĞŝĚ͘Ϳ/ŶĂĚĚŝƚŝŽŶ͕ƚŚĞƉĂƌƚŝĞƐ
                                            ĂƌĞĚŝƌĞĐƚĞĚƚŽĂƉƉĞĂƌĨŽƌĂƚĞůĞƉŚŽŶĞĐŽŶĨĞƌĞŶĐĞŽŶ:ƵůǇϴ͕ϮϬϮϭ
The Honorable Stewart D. Aaron
United States Magistrate Judge              Ăƚϭϭ͗ϬϬĂ͘ŵ͘ƚŽĂĚĚƌĞƐƐƚŚĞĚŝƐƉŽƐŝƚŝŽŶŽĨƚŚŝƐĐĂƐĞ͘ƚƚŚĞ
Daniel Patrick Moynihan                     ƐĐŚĞĚƵůĞĚƚŝŵĞ͕ƚŚĞƉĂƌƚŝĞƐƐŚĂůůĞĂĐŚƐĞƉĂƌĂƚĞůǇĐĂůů;ϴϴϴͿ
United States Courthouse                    ϮϳϴͲϬϮϵϲ;Žƌ;ϮϭϰͿϳϲϱͲϬϰϳϵͿĂŶĚĞŶƚĞƌĂĐĐĞƐƐĐŽĚĞϲϰϴϵϳϰϱ͘
500 Pearl St.
                                            ^KKZZ͘
New York, NY 10007-1312
                                            ĂƚĞĚ͗:ƵůǇϮ͕ϮϬϮϭ

Re:     Paguada v. BudsGunShop.Com LLC, Case No. 1:21-cv-00739-PGG-SDA


Dear Judge Aaron:

We represent defendant BudsGunShop.Com LLC (“Defendant”) in the above-referenced matter.
Together with counsel for plaintiff, Dilenia Paguada, we jointly and respectfully move this Court to stay all
case deadlines in this action for forty five (45) days, from July 2, 2021 to August 16, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.




                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)
